Citation Nr: 0739670	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for 
gastroesophageal reflux disease (GERD)/irritable bowel 
syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
continued a 10 percent evaluation for GERD/irritable bowel 
syndrome. 

In November 2006, a local hearing was held before a decision 
review officer at the Lincoln, Nebraska RO.  In September 
2007, a video hearing was held before the undersigned 
Veterans Law Judge at the Lincoln, Nebraska RO.  Transcripts 
of these proceedings have been associated with the claims 
folder. 

In October 2007, the veteran submitted directly to the Board 
additional VA treatment records, statements made by several 
co-workers, and a record of prescription medication which had 
been filled.  At this time, he also submitted a waiver of his 
right to have that evidence reviewed by the RO prior to final 
appellate adjudication.  Therefore, appellate review may 
proceed.  38 C.F.R. § 20.1304 (2007).

The Board notes that the May 2006 Notice of Disagreement 
indicated that the veteran disagreed with a January 2006 
rating decision regarding the issues of entitlement to an 
increased rating for GERD, entitlement to an increased rating 
for a musculoskeletal cervical strain, and entitlement to 
service connection for irritable bowel syndrome.  The August 
2006 VA Form 9, Appeal to Board of Veterans' Appeals, 
however, was vague as to specifically which of these issues 
the veteran was choosing to appeal.  In an August 2006 Report 
of Contact, the veteran clarified that he did not wish to 
appeal the rating of his service-connected musculoskeletal 
cervical strain with degenerative disc disease.  In a second 
rating decision issued in January 2006, the RO 
recharacterized the issue of GERD to include irritable bowel 
syndrome as well.  Therefore, the issue of an increased 
rating for GERD/irritable bowel syndrome is the sole issue 
currently on appeal before the Board.  


FINDING OF FACT

The veteran's service-connected GERD/irritable bowel syndrome 
is characterized by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by right-sided chest and right arm pain, 
productive of considerable impairment of health. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for service-connected GERD/irritable bowel syndrome have been 
met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.114, 
Diagnostic Codes 7319 and 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected GERD/irritable bowel syndrome 
has been rated as 10 percent disabling, effective July 1, 
2001, the date of the receipt of his claim.  The veteran 
seeks a higher rating since the granting of service 
connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

By a December 2001 RO decision, the veteran was granted 
service connection for GERD/irritable bowel syndrome, and 
assigned an evaluation of 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7346.  This rating has been 
in effect since the grant of service connection.  

According to Diagnostic Code 7346 (hernia hiatal), a 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent evaluation is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent 
evaluation requires evidence of two or more of the symptoms 
for the 30 percent evaluation, but in less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2007).

Therefore, in order to increase the evaluation of his 
disability under this diagnostic code, the veteran must meet 
the criteria of at least a 30 percent rating.  
In support of his claim for an increased rating, the veteran 
has submitted recent VA Medical Center (VAMC) treatment 
records indicating the current level of severity of his 
GERD/irritable bowel syndrome.  In addition, the claims 
folder also contains three VA examination reports.  At the 
veteran's original November 2001 VA examination, the 
veteran's GERD was reported as being productive of reflux, 
indigestion, dysphagia, epigastric pain, and nausea.  The 
veteran reported no weight change at this time. 

At the December 2005 VA examination, the examiner reported 
that the veteran complained of reflux, dry mouth, 
regurgitation, nausea, coughing fits, diarrhea, and pain in 
his abdomen.  No signs of vomiting, anemia, or significant 
weight loss were noted at this time. 

At the August 2006 VA examination, it was noted that the 
veteran's GERD/irritable bowel syndrome resulted in reflux, 
regurgitation, nausea, coughing fits, heartburn, diarrhea, 
constipation, epigastric and substernal pain, and vomiting.  
At this time, there were no signs of anemia, dysphagia, or 
significant weight loss. 

The most recent VAMC treatment records indicate that the 
veteran has severe GERD, which has been medically treated 
with proton pump inhibitors.  See VAMC treatment records, 
September 2007.  At this time, it was noted that the veteran 
has received maximal medical treatment without resolution or 
great improvement of the disease.  Id.  In addition, the 
veteran has symptoms of heartburn or pyrosis and 
regurgitation, and he is a candidate for surgical treatment.  
Id.  He also has complained of right-sided chest pain, right 
arm pain, and right back pain.   See VAMC treatment records, 
August 2007.  The examiner reported that the pain in his arm 
leads to extremely diminished strength in the upper 
extremity.  Id.    

It is clear from the evidence of record that the veteran has 
persistently recurrent epigastric distress with pyrosis and 
regurgitation.  See VA examination reports, December 2005 and 
August 2006.  In addition, it has been clearly reported that 
the veteran has substernal and arm pain leading to 
considerable impairment of his health.  See VA examination 
report, August 2006; VAMC treatment record, August 2007.  The 
Board acknowledges that the veteran's August 2006 VA 
examination did not reflect complaints of dysphagia.  
However, other medical evidence of record does reflect 
periods of dysphagia.  See VA examination report, November 
2001.  In addition, the veteran's medical records show a 
consistent history of coughing fits and dry mouth.  As such, 
the Board finds that a rating of 30 percent, and no higher, 
is warranted for the veteran's service-connected 
GERD/irritable bowel syndrome.

The Board has considered assigning the veteran a higher 
rating of 60 percent under Diagnostic Code 7346.  However, 
the evidence of record does not indicate that the veteran has 
material weight loss, hematemesis, or melena with moderate 
anemia.

In addition, the Board has reviewed the remaining diagnostic 
codes relating to the digestive system.  See 38 C.F.R. § 
4.114, Diagnostic Codes 7200-7354 (2007).  The Board notes 
that the January 2006 rating decision evaluated the veteran's 
claim for an increased rating under both diagnostic codes 
7319 and 7346.  

According to Diagnostic Code 7319, irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) which is mild with 
disturbances of bowel function with occasional episodes of 
abdominal distress warrants a noncompensable evaluation.  
Irritable colon syndrome which is moderate with frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent evaluation.  Irritable colon syndrome 
which is severe with diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress 
warrants a 30 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2007).  This diagnostic code does not 
provide for a rating in excess of 30 percent for irritable 
colon syndrome.

The Board acknowledges that this Diagnostic Code 7319 is 
applicable to the veteran's service-connected disability.  
Section 4.114 of 38 C.F.R. provides that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  In addition, 
the veteran's rating has already been increased to 30 
percent, which is the maximum possible evaluation allowed 
under Diagnostic Code 7319.  Therefore, a higher rating could 
not be awarded under this diagnostic code.  Further, the 
Board does not find that the overall disability picture 
presented in this case warrants elevation of the 30 percent 
granted herein under Diagnostic Code 7346 to a 60 percent 
rating.  The predominant disability pertains to GERD and the 
disability is adequately compensated by the increased 30 
percent evaluation assigned herein.  No other diagnostic 
codes are applicable in this case.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has also not indicated that 
he requires frequent periods of hospitalization for his 
GERD/irritable bowel syndrome, and there is no evidence of 
any finding of exceptional limitation due specifically to 
this disability beyond that already contemplated by the 
schedule of ratings.  Therefore, the Board finds that the 30 
percent evaluation adequately reflects the clinically 
established impairment experienced by the veteran.  As such, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating of 30 percent for 
GERD/irritable bowel syndrome is granted, subject to the laws 
and regulations controlling the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


